DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Edward Ellis on 8/12/2022.
The application has been amended as follows: 

(Currently Amended) An eye examining system comprising:
an eye examining instrument;
[[A]] a pile of stacked contact arrangements, for [[an]] the eye examining instrument, wherein the each contact arrangement is configured to be located between an eye that is examined and a section of the eye examining instrument, the section being directed toward the eye that is examined; each contact arrangement including:
a first side of the contact arrangement is configured to be set in contact with the skin around the eye that is examined;
a second side of the contact arrangement is configured to be attached with a counterpart of the eye examining instrument in a tool-free manner without touching with hands to the contact arrangement, the attachment being releasable, at the section, which is directed toward the eye that is examined;[[,]] 
wherein the contact arrangement, which is disposable, biocompatible with skin and made of biodegradable material, comprises a rim around an aperture, through which an examination of the eye is performed, the rim being flexible in order to alter its shape under pressure and adapt to a shape of a surface of the skin around the eye;
wherein the second side of the contact arrangement is configured to be applied to an eyecup arrangement that comprises the counterpart of the eye examining instrument and that is the section directed toward the eye that is examined; 
wherein the aperture of the contact arrangement has a same shape as a hole through the eyecup arrangement, and the aperture has an area that is smaller than or equal to that of the hole of the eyecup arrangement; and 
 	a wall structure is, together with its counterpart, configured to cause the aperture to overlap with the hole of the eyecup arrangement in response to contact therebetween, an examination of the eye being performed through the hole of the eyecup arrangement;
wherein the contact arrangement is formed of porous and waterstable cellulose and the contact arrangement includes at least one air hole that is configured to let air move in and out of the aperture; 
wherein each contact arrangement is configured to lift from the pile of contact arrangements without touching with hands to the contact arrangement being lifted. 

2. (Currently Amended) The eye examining system of claim 1, wherein a first side of the rim of the contact arrangement is configured to be set in contact with the skin around the eye that is examined; and the second side of the rim of the contact arrangement is configured to be attached with a counterpart of the eye examining instrument.

3. (Currently Amended) The eye examining system of claim 1, wherein the contact arrangement comprises the wall structure that is configured to continue around at least one of the following: an inner edge of the rim or an outer edge of the rim, the inner edge being in conjunction with the aperture, and the outer edge being opposite to the inner edge in a lateral direction;
the wall structure is configured to extend from the second side of the rim opposite to said first side; and
the wall structure is configured to attach with a counterpart of the eye examining instrument in a tool-free releasable manner at the section, which is directed toward the eye that is examined.

4. (Currently Amended) The eye examining system of claim 3, wherein the wall structure around the inner edge is configured to be inserted in a hole of the counterpart, an outer diameter of the wall structure and an inner diameter of the hole being matched with each other for a connection based on friction.

5. (Currently Amended) The eye examining system of claim 3, wherein the wall structure around the inner edge is configured to be inserted in a round slot of the counterpart, an inner diameter of the wall structure and an outer surface of the slot being matched with each other for a connection based on friction.

6. (Currently Amended) The eye examining system of claim 3, wherein the wall structure around the outer edge of the contact arrangement is configured to extend over and mechanically attach with an outer edge of the eyecup arrangement, an inner diameter of the wall structure and an outer diameter of the hole of the eyecup arrangement being matched with each other for a connection based on friction.

7. (Currently Amended) The eye examining system of claim 4, wherein the wall structure around the inner edge comprises a first mechanical quick-coupling structure, which is configured to couple mechanically with a first mechanical quick-coupling pair that the counterpart comprises.

8. (Currently Amended) The eye examining system of claim 4, wherein the wall structure around the inner edge is configured to insert in a round slot of the eyecup arrangement, an inner diameter of the wall structure and an outer surface of the slot being matched with each other in for a connection based on friction.

9. (Currently Amended) The eye examining system of claim 4, wherein the wall structure comprises a mechanical quick-coupling structure, which is configured to attach with a mechanical quick-coupling pair that the eyecup arrangement comprises. 

10. (Canceled) 

11. (Currently Amended) The eye examining system of claim 5, wherein the wall structure comprises a mechanical quick-coupling structure, which is configured to attach with a mechanical quick-coupling pair that the eyecup arrangement comprises. 

12. (Currently Amended) The eye examining system of claim 1, wherein the material of the contact arrangement comprises cellulose and/or recyclable plastic.

13. (Canceled)

14. (Currently Amended) A method of contacting between an eye and an eye examining instrument, the method comprising:
providing a pile of stacked contact arrangements;
contacting between an eye and an eye examining instrument with a contact arrangement located between an eye that is examined and a section of the eye examining instrument, the section being directed towards the eye that is examined;
attaching a second side of one the contact arrangement located in the pile of contact arrangements with a counterpart of the eye examining instrument in a tool-free manner without touching with hands to the contact arrangement and lifting the one contact arrangement from the pile of stacked contact arrangements without touching with hands to the contact arrangement, the attachment being releasable, at the a section of the eye examining instrument, which is directed toward the eye that is examined;
setting a first side of the contact arrangement in contact with the skin around the eye; 
applying [[a]] the second side of the contact arrangement, which is disposable, biocompatible with skin and made of biodegradable material, and comprises a rim around an aperture, through which an examination of the eye is performed, to an eyecup arrangement that comprises the counterpart of the eye examining instrument and that is the section directed toward the eye that is examined, wherein the contact arrangement is formed of porous and waterstable cellulose;
adapting the rim, which is flexible in order to alter its shape under pressure and includes at least one air hole that is configured to let air move in and out of the aperture, to a shape of a surface of the skin around the eye; and
wherein the step of attaching the second side of the contact arrangement with the counterpart of the eye examining instrument comprises the step of causing an attachment between [[a]] the second side of the contact arrangement by causing, by the wall structure, the aperture, together with its counterpart, to overlap with the hole of the eyecup arrangement in response to contact therebetween, examination of the eye being performed through the hole of the eyecup arrangement, the aperture of the contact arrangement having a same shape as the hole through the eyecup arrangement, and the aperture having an area that is smaller than or equal to that of the hole of the eyecup arrangement.

15. (Currently Amended) The eye examining system of claim 5, wherein the wall structure around the inner edge comprises a first mechanical quick-coupling structure, which is configured to couple mechanically with a second mechanical quick-coupling structure that is part of the counterpart.

16. (Currently Amended) The eye examining system of claim 1, further including at least one folding that is disposed between the first side and the second side, wherein the air hole is disposed within the at least one folding. 

17. (Currently Amended) The eye examining system of claim 16, wherein the at least one folding is configured such that the at least one folding acts like a spring for applying a force to keep physical contact between the rim and the skin around the eye.

18. (Currently Amended) The eye examining system of claim 1, wherein the rim of the contact arrangement includes a removing structure that comprises an extension projecting outwards from one location of the rim. 

19. (Currently Amended) The eye examining system of claim 18, wherein the removing structure has a shape selected from the group consisting of: circular shaped, rectangular shaped and triangular shaped.

Allowable Subject Matter
Claims 1-9, 11, 12, 14-19 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255. The examiner can normally be reached M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872